Citation Nr: 0737580	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a headache disorder, including migraines 
associated with residuals of a neck injury.  

2.  Entitlement to service connection for right foot drop.  

3.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2003, the Board granted service connection for a 
headache disorder, including migraines.  In August 2003, the 
RO granted a noncompensable evaluation, effective May 8, 
2000, the date the claim was received.  The veteran disagreed 
with that decision and the rating issue was developed for 
consideration by the Board.  In November 2005, the RO granted 
a 30 percent evaluation, effective May 8, 2000.   

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected headaches, to include migraines, 
produce very frequent completely prostrating attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for the service-
connected headaches, including migraines have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.124, Code 8100 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial rating decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2005 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in November 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The veteran 
had actual knowledge of his right to appeal for a higher 
rating and did so.  Benefits were effective the date the 
claim for service connection was received, which is the 
earliest effective date allowed by law, so the veteran was 
not prejudiced by a lack of notice.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has emphasized his VA clinical records and these have 
been obtained and associated with the claims folder.  The 
veteran has also been examined by VA specialists.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There are no rating criteria for headaches, they are rated 
by analogy with migraines.  38 C.F.R. § 4.20.  Migraine will 
be rated as 50 percent disabling with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  It will be rated as 30 
percent disabling with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  It will be rated as 10 percent disabling with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  A noncompensable rating will be 
assigned for less frequent attacks.  38 C.F.R. § 4.124(a), 
Code 8100 (2007).  

Discussion of Evidence

As noted, service connection was established for migraines by 
the Board in a July 2003 decision, based on evidence 
(discussed below) that indicated that the veteran had a 
headache disorder secondary to the residuals of his service-
connected residuals of a neck injury. 

The evidence includes VA clinical records as early as January 
2000.  Many of these contain and continue the diagnosis of 
migraine, and reflect continued treatment with medication.  
Since there is no dispute as to the diagnosis or that the 
veteran has a continuing disability, these notes will not be 
set forth in detail.  The discussion will address those notes 
that provide information to rate the disability, such as the 
frequency or severity of the veteran's headaches.  

A VA clinical note, dated in May 2000, shows the veteran 
report neck pain.  He also complained of a unilateral 
headache with blurry vision.  He was said to have nausea and 
vomiting every week, twice a week.  Examination was 
unremarkable.  Medication was recommended.  

In June 2000, the veteran complained of neck pain.  He also 
reported a unilateral headache with blurry vision.  He told 
of having nausea and vomiting twice every week.  Examination 
was unremarkable.  Medication was recommended.  

When the veteran was seen at the VA clinic in August 2000, he 
complained of having migraines every day, alleviated somewhat 
by ibuprofen.  He also reported symptoms of dizziness.  
Examination was essentially unremarkable.  Medication was 
recommended for the migraine.  

An assessment dated in September 2000 includes migraines, 
noting that the veteran still had migraines 3 times a week 
and was currently taking medication.  

In a neurology note, dated in October 2000, it was reported 
that the veteran had a long history of migraine headaches 
with throbbing, nausea and vomiting, phonophobia, and 
photophobia.  He was said to be experiencing headaches 3 
times a week, on medication and daily pain killers.  Physical 
examination was unremarkable.  The assessment was migraine 
headaches.  An increase in medication was recommended.  

A VA clinical note, dated in November 2000, shows the veteran 
reported that his migraines were better controlled with 
medications.  He stated that he was unable to keep a job 
because of his headaches.  Examination did not disclose any 
neck or neurologic abnormalities.  

In December 2000, the veteran was seen for headache 
complaints.  He reported that the previous night he had an 
episode of severe neck pain accompanied by headache and pain 
in the right arm.  He was seen at that time, given "pain 
killers" and sent home.  He complained that he still had a 
headache.  

In a general medical note, dated in early January 2001, the 
veteran complained of migraine headaches, 3 times a week, 
lasting up to 4 hours.  The headaches were described as 
initially occipital and then involving the right side of the 
face and eye.  Examination disclosed a decreased range of 
neck motion in all planes and no neurologic abnormalities.  
The assessment was migraine headaches and increased 
medication was recommended.  

A VA neurology note, dated later in January 2001, reflects 
that the veteran had a long history of migraine headaches 
with throbbing, nausea and vomiting, phonophobia, and 
photophobia.  He experienced headaches 3 times a week, on 
medication and daily pain killers.  He had blue spots in his 
eyes before each headache.  He also complained of numbness in 
the left face and arm during headaches.  The assessment was 
migraine headaches with aura.  It was noted that the veteran 
was experiencing headaches 3 times a week and making frequent 
use of medication.  

A VA neurology note, dated in June 2001, shows the veteran 
had a long history of migraine headaches with throbbing, 
nausea and vomiting, phonophobia, and photophobia.  He 
experienced headaches 2 to 3 times a week, on medication and 
daily pain killers.  He had blue spots in his eyes before 
each headache.  He also complained of numbness in the left 
face and arm during headaches.  The clinician diagnosed 
migrainous headaches with aura.  The clinician repeated that 
the veteran was experiencing headaches 2 to 3 times a week 
and was on high does of medication.  

When seen at the VA clinic in September 2001, the veteran 
reported experiencing migraine headaches about twice a week.  
Examination disclosed decreased neck motion in all planes, 
with erythema.  

When the veteran was seen at the VA clinic in November 2002, 
he reported that he had migraine headaches 3 times a week.  
They were described a stabbing, intermittent in the posterior 
occipital region, bilaterally.  There was an aura consisting 
of small spots in the eyes.  Photophobia and phonophobia were 
present.  There was also some distal extremity numbness.  The 
veteran's neck was noted to have pain on flexion, extension 
and left rotation.  The assessment included neck pain and 
migraines.  

In February 2003, the veteran was seen at a VA clinic with a 
complaint of migraine headache of moderate intensity with 
schotomas (blue spots).  He reported worsening nuchal 
tenderness, but no neurologic deficits, visual defect, or 
fever.  Examination showed the neck to have diffuse mild 
tenderness, as well as contraction and pain in the posterior 
muscles.  

The report of the July 2005 VA neurologic examination shows 
that the veteran stated that he had been experiencing 
headaches, not generally preceded by an aura.  They were 
located at the posterior and vertex portion of his head, and 
the posterior cervical region.  For the last several years, 
they had occurred about 3 times weekly, lasting 3 to 4 hours.  
They were accompanied by nausea, photophobia, and 
phonophobia.  He took Tylenol and other medication for his 
headaches.  It was noted that magnetic resonance imaging had 
revealed significant spondylitic changes in his cervical 
spine with multilevel disc osteophyte complexes resulting in 
moderate to severe spinal canal stenosis with multilevel 
neuroforaminal narrowing, which appeared to be of long 
standing.  Examination was unremarkable.  The impression was 
migraine headache, secondary to multilevel advanced 
degenerative spondylosis.  

Conclusion

The veteran has reported having migraine headaches 2 to 3 
times per week for the last several years.  These headaches 
last approximately 4 hours and are accompanied by symptoms 
including nausea, vomiting, photophobia, and phonophobia.  
The medical reports do not question the veteran's description 
of the frequency or manifestations of his migraines.  In 
fact, they appear to endorse his description.  The recent 
examination would appear to find the description consistent 
with the degenerative changes in the veteran's neck.  The 
Board notes that the veteran's description of frequency and 
symptoms has been consistent over the years.  Consequently, 
the Board finds it credible that the veteran has prostrating 
migraines that average 4 hours in duration and are 
accompanied by symptoms including nausea, vomiting, 
photophobia, and phonophobia.  Further, the Board finds it 
credible that these prostrating migraines occur 2 to 3 time 
per week.  

The current 30 percent rating is appropriate where the 
characteristic prostrating attacks occur on an average only 
once a month.  The next higher rating, 50 percent does not 
specify a monthly average but requires that the prostrating 
migraines be very frequent.  The Board finds that the 
migraines described in this case, averaging 2 to 3 time 
weekly or 8 to 12 times a month are indeed very frequent when 
compared to the criteria for the 30 percent rating.  
Moreover, giving the veteran the benefit of the doubt, the 
Board finds that his very frequent service-connected migraine 
attacks are completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Thus, the 
criteria for a 50 percent rating are met.  The Board notes 
this is the highest rating assignable for headaches under 
this or any other applicable criteria.  See 38 C.F.R. 
§ 4.124a (2007).  

As this is an initial rating, the Board has considered the 
issues raised by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether staged ratings should be 
assigned.  We conclude that the headaches have not 
significantly changed and uniform rating is appropriate in 
this case.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in May 2004), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent disability rating is granted for the service-
connected headache disorder, including migraines, subject to 
the law and regulations governing the payment of monetary 
awards.  


REMAND

The right foot drop has been denied service connection 
because there are medical opinions to the effect that it is 
related to the veteran's lumbar spine disorder rather than to 
the service-connected neck disability.  Whether the lumbar 
spine disorder is service-connected has not been adjudicated.  
In his June 2005 substantive appeal and elsewhere, the 
veteran asserts that his lumbar spine disorder is secondary 
to his service-connected cervical spine disability.  He 
claims that his injuries include both cervical and lumbar 
spine.  Thus, the claim for service connection for a right 
foot drop is inextricably intertwined with a claim for 
service connection for a lumbar spine disability.  The agency 
of original jurisdication (AOJ) must develop and adjudicate 
this intertwined lumbar spine claim.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his spine, to include 
cervical and lumbar areas.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following with a 
complete explanation.  

a.  Is it at least as likely as not 
that the service-connected cervical 
spine disability caused the veteran's 
lumbar spine disorder?  

b.  Is it at least as likely as not 
that injury in service caused the 
veteran's lumbar spine disorder?  

2.  Thereafter, adjudicate the claim 
for service connection of a lumbar 
spine disorder.  Notify the veteran and 
his representative of the result.  If 
the determination is unfavorable to the 
veteran, he should be notified of his 
appellate rights and the need for a 
timely notice of disagreement.  

The veteran is notified that the claim 
for service connection for a lumbar 
spine disorder has not been developed 
for appellate consideration by the 
Board.  In order for the Board to 
consider the issue, the veteran must 
submit a timely notice of disagreement 
in response to the notice of the AOJ 
decision and a timely substantive 
appeal in response to the statement of 
the case.  

3.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection of a right foot drop.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


